Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in sentencing defendant to a term of 2-⅓ to 7 years in a State correctional facility upon his guilty plea to one count of sexual abuse in the first degree in satisfaction of all charges against him. The defendant was specifically informed by the court at the time of his plea of the possible sentence and acknowledged that he understood it. In light of the violent nature of the crime and defendant’s extensive criminal record, the maximum sentence is not harsh and excessive. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Sexual Abuse, 1st Degree.) Present — Denman, P. J., Boomer, Lawton, Fallon and Doerr, JJ.